DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0033830 Al herein after referred to as “Kim”).
	With respect to claim 1, Kim discloses, in Figs.8D-8F, 9A, 10 and 11A-11D, a display panel, comprising: a substrate (SUB) including a first area (CH/CP), a second area (DA/PXA) at least partially surrounding the first area (CP/CP1/CH) in a plan view, and a third area (NDA/NPXA) disposed between the first area (CP/CH) and the second area (DA/PXA) in a plan view (see Par.[0096] and [0119] wherein penetration holes CH at the connection parts are disclosed; Par.[0130] wherein conductive patterns region BB of NDA surrounding the connection hole parts are disclosed; see Figs.8E-8F and 9A, Par.[0100]-[0101 ], [0100], [0114]-[0134] wherein NDA/NPXA and DA/PXA surround CP/CH with NDA between DA/PXA and CP/CH are disclosed); a plurality of display elements (OLED) disposed in the second area (DA/PXA) (see Figs.8E-8F and 9A, Par.[0143] wherein OLED elements are disclosed); a plurality of wirings (GDC-SL) detouring around an edge of the first area (CP/CH) in the third area (NDA/NPXA) in the plan view (see Fig.9A, Par.[0072]-[0077], [0081], [0145] and [0159] wherein driving 
	With respect to claim 2, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, further comprising: a first insulating layer (PDL/IP) disposed between the first electrode layer (AE and E-CNT) and the second electrode layer (CE) and including an opening that exposes at least a portion of the first electrode layer (AE and E-CNT), wherein the second electrode layer (CE) contacts the first electrode layer (AE and E-CNT) through the opening of the first insulating layer (PDL/IP) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings).
	With respect to claim 4, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the first insulating layer (PDL/IP) comprises a plurality of protrusions (PDL/IP) respectively covering the plurality of holes and spaced apart from each other (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings/(spaces) defined in the insulation patterns pixel defining layer PDL with CE contacting patterned first electrodes AE through the openings).
	With respect to claim 5, Kim discloses, in Figs.8D-8F, 9A, 10 and 11A-11D, the display panel, wherein the plurality of protrusions (PDL/IP) include a same material as the first insulating layer (PDL) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings CNT-H defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings).
With respect to claim 6, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the first electrode layer (AE and E-CNT) includes a hole/(space between AE and E-CNT) corresponding to the first area (see Figs.8E-8F and 9A, wherein, likewise to the present Invention in Par.[0121], first electrode correspond to CP7CH when surround contact portion CP/CH).
	With respect to claim 7, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the first electrode layer (AE and E-CNT) has a constant voltage (see Par.[0079]-[0080] wherein supply voltage or initialization voltage supplied to pixels including electrode AE is disclosed).
	With respect to claim 8, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein each of the plurality of display elements (OLEDs) includes a pixel electrode (AE), an opposite electrode (CE), and an emission layer (EML) disposed therebetween (see Par.[0102] wherein light emitting layer EML is disclosed).
	With respect to claim 9, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the first electrode layer (E-CNT) includes a same material as the pixel electrode (AE) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings CNT-H defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings).
	With respect to claim 10, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the first electrode layer (E-CNT) is disposed on a same layer (AE and E-CNT) as the pixel electrode (AE) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings CNT-H defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings).
	With respect to claim 11, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel further comprising: a second insulating layer (30) disposed under both the first electrode layer (E-CNT) and the pixel electrode (AE) and including an organic insulating material (see Par.[0097] wherein third insulation layer 30 including an organic layer and/or an inorganic layer is disclosed).
	With respect to claim 12, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the second electrode layer (CE) includes a same material as the opposite electrode (CE).
With respect to claim 13, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the plurality of wirings (GDC) include: a plurality of data lines (DL) extending in a first direction and is configured to apply a data signal to the plurality of display elements; and a plurality of scan lines (GL) extending in a second direction that intersects with the first direction and is configured to apply a scan signal to the plurality of display elements (see Figs.9A and 10, Par.[0072]-[0077] wherein data line DL and scan lines GL connected to GDC in perpendicular directions are disclosed).
	With respect to claim 14, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, a display panel, comprising: a substrate (SUB) including a first area (CP/CH), a second area (DA/PXA) at least partially surrounding the first area (CP/CP1/CH) in plan view, and a third area (NDA/NPXA) disposed between the first area (CP/CP1/CH) and the second area (DA/PXA) in plan view; a plurality of display elements (OLEDs), each disposed in the second area (DA) and including a pixel electrode (AE), an opposite electrode (CE), and an emission layer (EML) disposed between the pixel electrode (AE) and the opposite electrode (CE); a plurality of wirings (GDC)/(DL and GL) detouring around an edge of the first area (CPI) in the third area (NDA/NPXA) in plan view; at least one groove/(groove between DM1 and 0) disposed in the third area (NDA/NPXA); a first electrode layer (E-CNT) covering at least a portion of the plurality of wirings (GDC); and a second electrode layer (CE) disposed over the first electrode layer (E-CNT), wherein the first area (CP/CH) is a transmission area and is inside the second area (DA/PXA), and wherein in the third area (NPXA), the first electrode layer (AE and E-CNT) includes a plurality of holes (CNT-H) that are spaced apart from each other and the second electrode layer (CE) contacts the first electrode layer (AE and E-CNT) between neighboring holes (CNT-H) of the plurality of holes (see Par.[0096] and [0119] wherein penetration holes CH at the connection parts are disclosed; Par.[0130] wherein conductive patterns region BB of NDA surrounding the connection hole parts are disclosed; see Figs.8E-8F and 9A, Par.[0100]-[0101], [0100], [0114]-[0134] wherein NDA/NPXA and DA/PXA surround CP/CH with NDA/NPXA between DA/PXA and CP/CH are disclosed; see Figs.8E-8F and 9A, Par.[0102] and [0143] wherein OLED elements including EML between Ae and CE are disclosed; see Fig.9A, Par.[0072]-[0077], [0081], [0145] and [0159] wherein driving circuit lines GDC-SL (i.e. DL and GL) and signal lines SL-Vint are disclosed; see Fig.9A, Par.[0099] and [0146] wherein first electrode AE also patterned as connection electrode E-CNT are disclosed; see Par.[0105] wherein second electrode CE 
	With respect to claim 15, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the at least one groove is closer to the first area (CP/CH) than is the plurality of wirings (GDC).
	With respect to claim 16, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the groove is disposed between the first area (C/CHI) and a first edge of the first electrode layer (E-CNT), the first edge being adjacent to the first area (CP/CH).
	With respect to claim 17, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel wherein the first electrode layer (E-CNT) has a same voltage level as the opposite electrode (CE) (see Par.[0079]-[0080] wherein supply voltage or initialization voltage supplied to pixels including electrode AE is disclosed).
	With respect to claim 18, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel wherein the first electrode layer (E-CNT) includes a same material as the pixel electrode (AE), and the second electrode layer (CE) includes a same material as the opposite electrode (CE).
	With respect to claim 19, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel further comprising: an organic insulating layer (30) disposed under the first electrode layer (E-CNT) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings CNT-H defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings; see Par.[0097] wherein third insulation layer 30 including an organic layer and/or an inorganic layer is disclosed).
	With respect to claim 20, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel further comprising: a plurality of protrusions (IP) respectively covering the plurality of holes (CNT-H) (see Fig.9A, Par.[0099], [0148]-[0149], [0152], [0154] wherein openings CNT-H defined in the insulation patterns pixel defining layer PDL/IP with CE contacting patterned first electrodes AE through the openings).
	With respect to claim 21, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, further comprising: an encapsulation layer (TFE) covering the plurality of display elements (OLEDs) 
	With respect to claim 22, Kim discloses, in Figs.8D-8F, 9A, 10 and 11A-11D, the display panel, wherein each of the plurality of protrusions (IP) of the first insulating layer (PDL) have a shape that is different from that of each of the plurality of holes (CNT-H) of the first electrode layer (E-CNT and AE) (see Fig.11D, wherein the area shape of IP is much larger than that of CNT-H).
	With respect to claim 23, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, further comprising: a cover member (PDL) covering edges of the first electrode layer (AE).
	With respect to claim 24, Kim discloses, in Figs.8D-8F, 9A, 10 and 11 A-11D, the display panel, wherein the cover member (PDL) includes a same material as the first insulating layer (PDL and IP).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, among other the following prior art on record: Kim et al. US 2017/0237038 A1; Ka et al. US 2017/0294502 Al; Lee US 2018/0261797 Al; Park US 2017/0117502 A1; Park et al. US 2018/0019434 Al; Kim et al. US 2017/0352707 A1; Ryoo et al. US 2017/0154566 A1; Jeong et al. US 2014/0374732 A1 either alone or in combination disclose all the claimed elements of claims 1 and 14.
Response to Arguments
Applicant's arguments filed on 03/17/2021 have been fully considered but they are not persuasive. In the instant case, applicant alleges that “DA/PXA does not appear to surround the transmission area CP/CH” in the plan view of Figs.8E-8F. Examiner disagrees with such assertion. As it can clearly been seen in the plan view of Figs.8E-8F it is shown that the first area CP1 are surrounded by structure including DA/PXA with mesh interconnections M1-M4.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818